*839SENTENCIA
Nos corresponde determinar si erró el Tribunal de Cir-cuito de Apelaciones al resolver que procedía separar va-rias causas de acción instadas en una querella laboral para que unas fueran consideradas de forma sumaria al amparo de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.) (en adelante la Ley Núm. 2), y otras de forma ordinaria. Asimismo, debemos resolver si incidió dicho foro apelativo al determinar que procedía anotar la rebeldía a los querellados en relación con la causa de acción que or-denó fuese tramitada de forma sumaria.
Resolvemos que procede tramitar todas las causas de acción instadas en la querella laboral de forma ordinaria y que, conforme a los hechos del caso ante nos, procede dejar sin efecto la anotación de rebeldía efectuada contra los peticionarios.
HH
En 1998, Juan G. Rodríguez, Ramón Pimentel y Samuel Carrión, empleados gerenciales de la Autoridad Metropoli-tana de Autobuses (en adelante la A.M.A.), presentaron una querella contra ésta y contra Héctor R. Rivera, Fernando Pérez, Santos M. Delgado y Alfredo Lugo, oficiales de la A.M.A. Los querellantes reclamaron el pago de sala-rios a los que alegaron tener derecho y reclamaron indem-nización por daños ocasionados por actos que, a su juicio, eran constitutivos de discrimen político. Todos los oficiales querellados fueron demandados tanto en su carácter personal como en su carácter oficial. Además, fueron deman-dadas sus respectivas sociedades legales de gananciales. Finalmente, los querellantes solicitaron tramitar el pro-ceso al amparo del cauce sumario que provee la citada Ley Núm. 2.
*840Luego de emplazados, los querellados —A.M.A., Héctor R. Rivera, Santos M. Delgado y Alfredo Lugo— compare-cieron oportunamente al tribunal de instancia y solicitaron una prórroga para contestar la querella. Según surge del documento que presentaron con ese propósito en el tribunal de instancia, su comparecencia a dicho foro fue reali-zada en su carácter oficial.(1) Además, informaron al tribunal que habían solicitado representación legal al Secretario de Justicia, según lo dispone el Art. 12 de la Ley Núm. 104 de 29 de junio de 1955 (conocida como la Ley de Reclamaciones y Demandas contra el Estado), según fue incorporado por la Ley Núm. 9 de 26 de noviembre de 1975 (32 L.RR.A. see. 3085) (en adelante Ley Núm. 9), para pro-pósitos del trámite judicial que se seguiría contra ellos en su carácter personal. El foro de instancia concedió la prórroga.
Eventualmente, los querellados —A.M.A., Rivera, Delgado y Lugo— contestaron la reclamación en su carácter oficial dentro del término de prórroga concedido por el foro de instancia. En esa ocasión solicitaron que la reclamación fuese tramitada de forma ordinaria; toda vez que, a su jui-cio, comprendía controversias de naturaleza compleja que sólo podrían ser adjudicadas cabalmente en un juicio ordinario.
Varios días después de formulada esta solicitud, los em-pleados querellantes solicitaron al foro de instancia que declarara y anotara la rebeldía a los querellados. Como fundamento para ello, adujeron que la prórroga fue conce-dida contra los querellados en su carácter oficial y no en su carácter personal y que por ello, debieron responder la que-rella en su carácter personal dentro del término original que establece la Ley Núm. 2, supraX2) En la alternativa, *841indicaron, además, que procedía anotarles la rebeldía en su carácter personal bajo los términos ordinarios.
Luego de varios trámites procesales, el tribunal de ins-tancia denegó la solicitud de anotación de rebeldía. Decidió tramitar la querella por la vía ordinaria y concedió a los querellados un término adicional de diez (10) días para que contestaran la demanda en su carácter personal. Al res-pecto, el foro de instancia expresó lo siguiente:
... [l]a complejidad del caso amerita un amplio descubri-miento de prueba, máxime cuando existen alegaciones de dis-crimen por razones políticas alegadamente [sic] reflejadas en aumento de sueldo para algunos empleados militantes de cierto partido y denegados para los militantes del otro, así como las restantes prácticas discriminatorias alegadas en la demanda.
3. Denegamos la solicitud de anotación de rebeldía de los funcionarios en su carácter personal. Ante nuestro deber de armonizar los intereses de las partes y los diferentes estatutos en vigor, resulta imposible exigirle al Secretario de Justicia que realice una investigación responsable en el término pro-visto en la Ley [Núm.] 2 .... Apéndice de la Petición de certio-rari, págs. 120-121.
No conformes con esta decisión, los querellantes acudie-ron al Tribunal de Circuito de Apelaciones, el cual revocó al tribunal de instancia. En síntesis, el foro apelativo resolvió que la reclamación salarial debía ser tramitada de forma sumaria y la reclamación por alegado discrimen político debía ser considerada en un proceso ordinario. Finalmente, dejó sin efecto la prórroga para contestar la querella que concedió el foro de instancia y ordenó la anotación de re-beldía contra los querellados en su carácter personal en relación con las reclamaciones salariales. En este sentido, el foro apelativo separó las reclamaciones para que fuesen tramitadas en dos (2) procesos distintos, uno sumario y otro ordinario, y anotó la rebeldía de los querellados con relación al proceso que concluyó debía ser resuelto de forma sumaria.
Una moción de reconsideración fue declarada No Ha *842Lugar. De esta determinación, los querellados —A.M.A., Héctor R. Rivera, Santos M. Delgado y Alfredo Lugo— acu-dieron ante esta Curia mediante un recurso de certiorari en el que solicitaron que revocáramos al Tribunal de Cir-cuito de Apelaciones y reinstaláramos la decisión del tribunal de instancia.
Luego de evaluar sus planteamientos emitimos una re-solución en la que instruimos a los querellantes a que en un término no mayor de veinte (20) días mostraran causa por la cual no debíamos revocar la sentencia emitida por el Tribunal de Circuito de Apelaciones “con excepción de la modificación hecha en dicha sentencia respecto a la causa de acción por discrimen”. (Énfasis suprimido.) Resolución de 12 de febrero de 1999.
Con la comparecencia de los querellados, mediante el vehículo procesal de mostración de causa, resolvemos se-gún lo intimado.
HH
De entrada, es preciso aclarar que no nos encontramos ante una situación procesal cobijada por la norma de auto-limitación judicial que establecimos en Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999), en términos de que las decisiones interlocutorias del Tribunal de Pri-mera Instancia emitidas en procesos tramitados al amparo de la Ley Núm. 2, supra, no son revisables, excepto cuando sean emitidas sin jurisdicción o cuando los fines de la jus-ticia requieran la intervención del foro apelativo. íd.; Ruiz v. Col. San Agustín, 152 D.P.R. 226 (2000).
En primer lugar, la norma allí establecida tuvo efecto prospectivo en relación con todos los recursos presentados en el Tribunal de Circuito de Apelaciones o ante este Tribunal, a partir de 12 de febrero de 1999. El caso de autos fue presentado ante esta Curia el 3 de diciembre de 1998, y en el Tribunal de Circuito de Apelaciones en una fecha an*843terior a ésta, lo que excluye la aplicación de dicha norma. Ruiz v. Col. San Agustín, supra.
En segundo lugar, aunque este caso haya sido tramitado inicialmente de forma sumaria, la decisión objeto de revi-sión consiste precisamente en continuar el trámite judicial de forma ordinaria. En este sentido, con dicha decisión cesó la aplicación de las disposiciones procesales de la Ley Núm. 2, supra, y, en consecuencia, la norma de autolimita-ción judicial establecida en Dávila, Rivera v. Antilles Shipping, Inc., supra, se tornó, a su vez, inaplicable. Nótese que esta norma tiene como finalidad evitar que el trámite que establece esta Ley Núm. 2 pierda su esencia sumaria. Resulta lógico, por lo tanto, que ante una decisión interlo-cutoria de los foros de instancia de encauzar una reclama-ción de índole laboral de forma ordinaria, la parte quere-llante tenga a su disposición los mecanismos de revisión que, en los casos apropiados, permitirían revertir el trá-mite judicial al proceso sumario.
Aclarado lo anterior, examinemos las controversias que tenemos ante nuestra consideración.
HH HH H-í
La correcta adjudicación de las controversias que plan-tea este caso, requiere que repasemos las normas estable-cidas por este Tribunal con relación al proceso sumario que establece la Ley Núm. 2, supra, particularmente en el con-texto de reclamaciones laborales complejas o que involu-cran varias causas de acción.
En Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996), nos expresamos en torno a la aplicabilidad y el alcance del proceso sumario que establece la Ley Núm. 2, supra, en el contexto de reclamaciones de índole laboral en las cuales existen causas de acción cuya resolución resulta compleja. Allí, en específico, reconocimos discreción a los tribunales de instancia para determinar si una querella *844presentada por un obrero debía ser tramitada por la vía ordinaria, aun cuando el obrero reclamante considerara conveniente tramitarla de forma sumaria. Destacamos que, para hacer esta determinación, los tribunales debían hacer “un justo balance entre los intereses del patrono y los del obrero querellante —a la luz de las circunstancias específicas de las reclamaciones en la querella— ...”. Rivera v. Insular Wire Products Corp., supra, pág. 927.
Al disponer de las controversias que presentaba el caso, resolvimos que:
El tribunal de instancia podrá, a la luz de los hechos que se le presenten y el desarrollo procesal del caso, dentro de su dis-creción, entre otras cosas, continuar ventilando la querella en su totalidad mediante el procedimiento sumario de la Ley Núm. 2, supra; o, separar la causa de acción bajo la Ley Núm. 80, supra, y ventilarla prioritariamente mediante el procedi-miento sumario, posponiendo la consideración de las otras dos (2) causas de acción, bajo la Ley Núm. 100, supra, y la Ley Núm. 45, supra, y la determinación de si éstas se deben tra-mitar por la vía ordinaria o por el procedimiento sumario; o, establecer cualquier otro manejo del caso que sea consistente con lo aquí resuelto y propicie el cumplimiento de los propósi-tos de la legislación laboral y la norma cardinal procesal judicial de dispensar justicia de forma rápida y económica. Rivera v. Insular Wire Products Corp., supra, pág. 936.
Tiempo después, en Marín v. Fastening Systems, Inc., 142 D.P.R. 499 (1997), al interpretar la Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. sees. 194 et seq.), en el contexto del procedimiento sumario al amparo de la Ley Núm. 2, supra, reafirmamos lo resuelto en Rivera v. Insular Wire Products Corp., supra, pág. 928, destacando que “el procedimiento sumario no es, ni puede ser, una carta en blanco para la concesión de remedios a obreros que no han justificado adecuadamente, mediante alegaciones o prueba, hechos que avalen su derecho a lo reclamado”.
Finalmente, instruimos al foro de instancia a que deter-minara si, conforme a lo resuelto en Rivera v. Insular Wire Products Corp., supra, ciertas reclamaciones formuladas *845por la allí querellante al amparo de la Ley Núm. 115, supra, debían ser dilucidadas bajo el proceso sumario que establece la Ley Núm. 2, supra, o si debían ser resueltas bajo el proceso ordinario.
Por último, recientemente en Berrios v. González et al., 151 D.P.R. 327 (2000), tuvimos la oportunidad de conside-rar si una reclamación en concepto de angustias mentales podía ser tramitada de forma sumaria. En esa ocasión re-conocimos las dificultades procesales que pudiera originar la bifurcación de las reclamaciones laborales en un proceso sumario y otro ordinario. Siendo conscientes de ello, resol-vimos que cuando una reclamación laboral instada bajo el proceso sumario que establece la Ley Núm. 2, supra, plan-teara varias causas de acción, una o algunas de las cuales, según el criterio del juzgador, planteara controversias cuya resolución resultara particularmente compleja, todas las causas de acción incluidas en la querella debían ser trami-tadas en un juicio ordinario. En esa ocasión nos expresa-mos en los siguientes términos:
... en aquellos procedimientos judiciales instados bajo leyes de índole laboral que, por su naturaleza particularmente com-pleja, —como por ejemplo, cuando se reclama compensación por angustias mentales— y que, a la luz de los criterios enu-merados previamente, su correcta adjudicación requiera que alguna de las reclamaciones sea adjudicada de forma ordina-ria, todas las reclamaciones incluidas con ella pueden ser sus-traídas del proceso sumario y ser resueltas de forma ordinaria.
No obstante, cuando el tribunal opte por este curso de ac-ción, deberá simultáneamente tomar las medidas correspon-dientes para que la acción o acciones incoadas se incluyan en un calendario especial para que sean atendidas con carácter prioritario. Así evitamos que la conversión del proceso peiju-dique el interés del obrero de que se haga una adjudicación rápida de su reclamación. Berrios v. González et ál., supra, pág. 348.
Conforme a la discusión precedente, examinemos los he-chos del caso.
*846IV
A la luz de la orden de mostrar causa que emitimos en el caso de autos, nuestra jurisdicción apelativa la ejercemos con el único propósito de examinar si las causas de acción relacionadas con las reclamaciones salariales formuladas por lo querellantes deben ser tramitadas de forma suma-ria, según lo resuelto por el foro apelativo. En este sentido, resolvimos no intervenir con lo resuelto por el Tribunal de Circuito de Apelaciones en torno a que la reclamación por alegado discrimen político debía ser encauzada de forma ordinaria.
Al declinar intervenir con lo resuelto sobre este aspecto por el foro apelativo, lo hicimos conscientes de que tal pro-ceder era consecuente con nuestros pronunciamientos en torno a la deseabilidad de tramitar de forma ordinaria aquellas reclamaciones de índole laboral que presentan controversias particularmente complejas, para las cuales el trámite sumario que establece la Ley Núm. 2, supra, pudiera originar perjuicio para alguna de las partes, y más aún, para la consecución de los fines de la justicia. Rivera v. Insular Wire Products Corp., supra. A la luz de las ale-gaciones de la querella que origina el caso ante nos, la tramitación de la reclamación por alegado discrimen polí-tico de forma ordinaria representaba el mejor curso de acción. Por lo tanto, al emitir la orden de mostrar causa coincidimos con el criterio del Tribunal de Primera Instan-cia y del Tribunal de Circuito de Apelaciones al respecto.
A tenor con lo anterior, nuestra jurisdicción apelativa la ejercemos exclusivamente para revisar la sentencia emi-tida por el Tribunal de Circuito de Apelaciones en aquella parte que resolvió que las reclamaciones salariales fueran tramitadas de forma sumaria y que resolvió dejar sin efecto la prórroga concedida a los querellados para contes-tar la querella en su carácter personal y, por ende, anotar-les la rebeldía.
*847Una vez aclarado el alcance de nuestra intervención en el caso de autos, resulta forzoso concluir que lo resuelto recientemente por este Tribunal en el caso Berrios v. Gon-zález et al., supra, dispone de la controversia con respecto a si procede tramitar las reclamaciones salariales de forma sumaria y de forma independiente a la reclamación por discrimen político.
Como expresamos antes, en Berrios v. González et al., supra, resolvimos que cuando alguna reclamación conte-nida en una querella de índole laboral, que contenga múl-tiples causas de acción, deba ser tramitada de forma ordi-naria a la luz de los parámetros allí establecidos, las demás reclamaciones formuladas en dicha querella debían ser sustraídas del trámite sumario, de forma tal que todas sean adjudicadas en un proceso ordinario.
En el caso ante nos, conforme a la norma expuesta, la determinación de los tribunales de instancia y apelativo, sostenida por nosotros en ocasión de nuestra orden de mos-trar causa, en torno a que la reclamación por discrimen político debía ser tramitada de forma ordinaria, tiene como efecto que las reclamaciones salariales del caso de autos también sean sustraídas del proceso sumario y adjudica-das en un juicio ordinario. En consecuencia, procede revo-car la sentencia del foro apelativo en aquella parte que resolvió lo contrario.
Resta, sin embargo, examinar la corrección de la sen-tencia del Tribunal de Circuito de Apelaciones en torno a si procedía anotar la rebeldía contra los funcionarios quere-llados en su carácter personal.
V
A. La querella de autos fue instada contra la A.M.A. y sus oficiales Héctor R. Rivera, Santos M. Delgado y Alfredo Lugo, quienes fueron demandados tanto en su carácter personal como oficial. Tanto la A.M.A. como los coquerella-*848dos Rivera, Delgado y Lugo solicitaron oportunamente una prórroga para contestar la querella.
El tribunal de instancia concedió la prórroga y eventual-mente los coquerellados A.M.A., Rivera, Delgado y Lugo contestaron la querella. Su comparecencia con ese propó-sito fue hecha en su carácter oficial. En esa ocasión, ade-más, los querellados informaron al foro de instancia que estaban realizando las gestiones para solicitar la represen-tación del Secretario de Justicia para propósitos de la re-clamación formulada contra ellos en su carácter personal, conforme a lo establecido en la Ley Núm. 9, supra, y soli-citaron que el proceso fuese tramitado de forma ordinaria. Apéndice de la Petición de certiorari, pág. 100.
Posterior a ello, los querellantes solicitaron que se ano-tara la rebeldía a los coquerellados bajo el fundamento de que no habían contestado la querella en su carácter personal dentro del término que establecía la Ley Núm. 2, supra. Sostuvieron que la prórroga concedida por el tribunal de instancia lo fue exclusivamente para la comparecen-cia de los querellados en su carácter oficial y no en su ca-rácter personal. Apéndice de la Petición de certiorari, pág. 108. Días más tarde, el Secretario de Justicia concede a los querellados la representación legal solicitada.
B. En los procesos ordinarios, la figura de la rebeldía está regulada en la Regla 45 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Ha sido definida como “la posición proce-sal en que se coloca la parte que ha dejado de cumplir un deber procesal o de ejercitar su derecho de defenderse”. R. Hernández Colón, Práctica jurídica de Puerto Rico: dere-cho procesal civil, San Juan, Ed. Michie, 1997, pág. 215.
En el contexto específico de querellas de índole laboral tramitadas sumariamente, la See. 4 de la Ley Núm. 2 (32 L.P.R.A. see. 3121) dispone, en lo pertinente:
Si el querellado no radicara su contestación a la querella en la forma y el término dispuesto en la see. 3120 de este título, el *849juez dictará sentencia contra el querellado, a instancias del querellante, concediendo el remedio solicitado.
Como puede apreciarse, la propia Ley Núm. 2, supra, dispone el efecto que tendrá el incumplimiento con los tér-minos para contestar una querella. En específico, “exige que el tribunal conceda el remedio solicitado por la parte querellante, a menos que dentro de dicho término la parte querellada presente una solicitud de prórroga juramen-tada en la que exponga los hechos que la justifican”. Valen-tín v. Housing Promoters, Inc., 146 D.P.R. 712, 717 (1998). Véanse: Ruiz v. Col. San Agustín, supra; Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994).
Nuestro examen de los hechos del caso nos convence de que la anotación de rebeldía contra los querellados en el caso de autos es improcedente.
El hecho de que todas las causas de acción incluidas en la querella laboral deban ser tramitadas de forma ordina-ria, como acabamos de resolver, implica que los términos aplicables al proceso judicial de autos son los establecidos en las Reglas de Procedimiento Civil. Los términos más cortos que establece la Ley Núm. 2, supra, en los cuales el foro apelativo fundamentó su decisión, resultan, en conse-cuencia, inaplicables para hacer una determinación en torno a si se les debe anotar la rebeldía a los querellados, al menos en las etapas posteriores a la conversión del pro-ceso al trámite ordinario. Dicho lo anterior, resolvemos que no existe razón por lo cual deba ser anotada la rebeldía a los querellados, ni bajo una evaluación procesal a la luz de los términos de naturaleza ordinaria, ni bajo los términos de carácter sumario.
En primer lugar, hubo una oportuna comparecencia ini-cial de los querellados para solicitar una prórroga para contestar la querella. Esta solicitud fue hecha conforme a los términos de la citada Ley Núm. 2. La prórroga fue con-cedida, y eventualmente, los querellados contestaron la querella en su carácter oficial dentro del término de la *850prórroga. Su comparencia en su carácter oficial, pues, no fue tardía o a destiempo. El propio querellante lo reconoce, toda vez que solicita la anotación de rebeldía exclusiva-mente para propósitos de la comparecencia personal. Nada expresa con relación a la comparecencia de los querellados en su carácter oficial. (3)
En segundo lugar, no podemos soslayar el hecho de que en su comparecencia oficial los querellados notificaron al foro de instancia que habían solicitado la representación legal del Secretario de Justicia para propósitos de la recla-mación instada contra ellos en su carácter personal y espe-cíficamente advirtieron al tribunal que completar dicho trámite “requiere un término en exceso de lo dispuesto en la Ley Núm. 2”. Apéndice de la Petición de certiorari, pág. 91.
Como se sabe, la obtención de la representación legal del Secretario de Justicia requiere cumplir con las disposi-ciones estatutarias y reglamentarias aplicables. Véase García v. E.L.A., 146 D.P.R. 725 (1998). El tiempo reque-rido para ello pudiera muy bien exceder los términos exis-tentes para contestar una querella, tanto bajo las Reglas de Procedimiento Civil como al amparo de la Ley Núm. 2, supra. De hecho, conforme a la Ley Núm. 9, supra, el Se-cretario de Justicia tiene hasta treinta (30) días para noti-ficar una decisión respecto a una solicitud de representa-ción legal por parte de una persona demandada. 32 L.P.R.A. see. 3087. Ante ello, la aplicación estricta de los términos ordinarios o los sumarios de la Ley Núm. 2, supra, para propósitos de la anotación de rebeldía de un fun-cionario público que ha decidido acogerse a los beneficios que provee la Ley Núm. 9, supra, luego de que ha compa-recido al tribunal oportunamente en su carácter oficial, no puede ser refrendada por este Tribunal. La posibilidad que *851el ordenamiento jurídico reconoce a un funcionario público de obtener representación legal del Secretario de Justicia y de que el Estado satisfaga la indemnización que en su día una parte demandada deba pagar, no puede ser menosca-bada por una interpretación rígida de los trámites proce-sales ordinarios o los sumarios de la Ley Núm. 2, supra. Corresponde a los tribunales atemperar los intereses invo-lucrados en ambos estatutos de forma tal que se salvaguar-den los derechos de las partes.
A la luz de todo lo anterior, se expide el auto solicitado y se dicta Sentencia, dejando sin efecto la anotación de rebel-día ordenada por el Tribunal de Circuito de Apelaciones en el caso “Juan G. Rodríguez y otros v. Héctor R. Rivera y otros”, caso Civil Núm. KLCE9800852.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Juez Asociada Señora Na-veira de Rodón emitió una opinión disidente. El Juez Aso-ciado Señor Fuster Berlingeri disintió sin opinión escrita.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


(1) El coquerellado Femando Pérez solicitó una prórroga para contestar al tribunal en una solicitud independiente formulada por derecho propio.


(2) Asimismo, adujeron que el querellante Femando Pérez solicitó veinte (20) días para contestar y dicho término había vencido sin que compareciera al foro de instancia. No obstante, el señor Pérez no ha comparecido ante este Foro.


(3) Nuestros pronunciamientos toman en consideración exclusivamente el trá-mite procesal seguido por los coquerellados A.M.A., Rivera, Delgado y Lugo. Como señalamos antes, el coquerellado Femando Pérez, no fue parte en este recurso de certiorari.